Case 9:20-md-02924-RLR Document 2357 Entered on FLSD Docket 12/04/2020 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA


   IN RE: ZANTAC (RANITIDINE)                                                         MDL NO. 2924
   PRODUCTS LIABILITY                                                                  20-MD-2924
   LITIGATION
                                                         JUDGE ROBIN L. ROSENBERG
                                                MAGISTRATE JUDGE BRUCE E. REINHART

   ________________________________/

                              ORDER REGARDING
            DECEMBER 14 AND 15, 2020 HEARINGS ON MOTIONS TO DISMISS

          At docket entries 2262 and 2316, the Court informed the parties that it would hold hearings

   on motions to dismiss on December 14 and 15, 2020. The Court now apprises the parties that the

   hearings each day will begin at 10:00 a.m. EST. The Court has set aside both days for the hearings.

   All counsel arguing the motions should be available beginning at 10:00 a.m. EST on the day that

   his or her motion is heard. Prior to the hearing dates, the Court will endeavor to inform counsel

   of the order in which the motions will be heard.

          The hearings will be conducted by Zoom teleconference. No counsel is permitted to appear

   in person. Any plaintiffs’ counsel seeking to attend shall contact plaintiffs’ liaison Frank Maderal.

   Any defense counsel seeking to attend shall contact defense liaison Joanne O’Connor. If a defense

   counsel has not yet made an appearance and does not want to identify his or her client or potential

   client to liaison counsel, he or she may instead contact Special Master Jamie Dodge. If an

   individual is not affiliated with any party to the litigation, he or she may email Chambers at

   zantac_mdl@flsd.uscourts.gov by noon on December 9, 2020, to request the instructions to join

   the hearings. In advance of the hearings, liaison counsel and the Special Master will provide the

   log-in credentials and instructions to all attendees. Only those who have been given advance notice

   of their desire to attend will be admitted to the hearings absent special circumstances.
Case 9:20-md-02924-RLR Document 2357 Entered on FLSD Docket 12/04/2020 Page 2 of 3




          The Court will hear arguments on the motions at the following docket entries on

   December 14: 1585, 1588, 1630, and 2037. Among the issues counsel should be prepared to

   address on December 14 are: general personal jurisdiction (as discussed in the briefing for the

   motion at docket entry 1585), Article III standing, the juridical link doctrine, and economic injury.

          The Court will hear arguments on the motions at the following docket entries on December

   15: 1580, 1582, 1583, and 1584. Among the issues counsel should be prepared to address on

   December 15 are: misbranding, expiration dates, storage and transportation conditions, failure to

   warn the FDA, general negligence, the Magnuson-Moss Warranty Act, and the Drug Supply Chain

   Security Act.

          The Court anticipates allotting approximately fifteen (15) minutes for each side to make a

   presentation to the Court on the motion being argued. Following the presentation, the Court will

   direct questions to counsel. The length of each hearing may vary depending on the extent of the

   Court’s questioning.

          Arguments from the parties and questions from the Court will be confined to issues

   addressed in the motion briefing. See APA Excelsior III L.P. v. Premiere Techs., Inc., 476 F.3d

   1261, 1269 (11th Cir. 2007) (refusing to consider claims not raised in a party's briefing and made

   for the first time at oral argument).

          The Court has a strong commitment to supporting the development of our next generation

   of lawyers. The Court is therefore supportive of parties and senior attorneys allowing

   less-experienced practitioners the opportunity to argue before the Court. A lesser-experienced

   practitioner arguing will not preclude a more senior attorney arguing on the same issue. In

   addition, the Court will allow for a limited amount of additional time for presentation on the motion


                                                    2
Case 9:20-md-02924-RLR Document 2357 Entered on FLSD Docket 12/04/2020 Page 3 of 3




   being argued if a member of the Leadership Development Committee or other lesser-experienced

   practitioner participates in the presentation on the motion.

            DONE and ORDERED in Chambers, West Palm Beach, Florida, this 4th day of

   December, 2020.

                                                         ________________________________
                                                         ROBIN L. ROSENBERG
                                                         UNITED STATES DISTRICT JUDGE




                                                    3
